Citation Nr: 1646750	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  12-35 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In his November 2012 substantive appeal, the Veteran requested a video-conference Board hearing.  A January 2016 letter reflects that the Veteran was notified of the scheduled hearing in February 2016 but he failed to appear for the hearing.  

Both the January 2016 notice of the hearing sent to the address noted in the Veteran's June 2014 submission and a February 2016 VA letter sent to a different address were returned as undeliverable.  The Board notes that the Veterans Appeals Control and Locator System (VACOLS) reflects the most recently updated address while VBMS reflects the older address, neither of which corresponds with the address reflected on the February 2016 letter.

On remand, the RO must attempt to confirm the Veteran's current mailing address and then schedule him for another video-conference Board hearing, and provide him with notification of such at his current address.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following action:

Attempt to verify the Veteran's current mailing address and then schedule the Veteran for a video-conference Board hearing, in accordance with applicable law.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

